 

ease 1:13-cr-00334 Documem 7 Filed on 10/16/18 in T)<SD \§g§§e§,§t}§l W§f';'f=§.§§::
FILED

DCT 1 6 2018
UN|TED STATES D|STR|CT COURT

SGUTHERN D|STR|CT CF TEXAS
David J. Bradley, Clerk of Court

BRoszvlLLE DlvisioN
uNiTED sTATEs oF AMERicA §
vs § cRiMlNAL No. l- 18 -834

CATAR|NO CASTANEDA-SALAZAR §
| N D l C T M E N T

THE GRAND JURY CHARGES:

On or about September 28, 2018, in the Southern District of Texas, Defendant,

CATARlNO CASTANEDA-SALAZAR,

an alien previously denied admission, excluded, deported, and removed, was unlawfully
present in the United States having been found in Cameron County, Texas, without
having obtained consent to reapply for admission into the United States from the Attorney
Genera| of the United States and Secretary of Home|and Security.

ln violation of Tit|e 8, United States Code, Section 1326(a) and (b)(1).

A TRUE BlLL:

 

FOREPERSON OF THE GRAND JURY

RYAN K. PATR|CK
UN|TED STATES ATTORNEY

'AE; C. CANO

Assistant United States Attorney

